                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                       CASE NO. 17-62200-CIV-COHN/SELTZER

LOUIS RAFAEL HURTADO,

       Plaintiff,

vs.

BALERNO INTERNATIONAL LTD., a
British Virgin Island Company,

     Defendant.
________________________________/

                                          ORDER

       THIS CAUSE has come before the Court upon Defendant’s Motion to Quash

Subpoena Duces Tecum Without Deposition [DE 84], issued by Plaintiff to non-party

International Registries, Inc. (“IRI”), seeking production of “[a]ny and all records and

documents related the M/Y PICNIC, a 2010, Private Motor Yacht, IMO No. 9603817,

Official No., 71033, Call Letters V7IN6, Present Certificate of Registry Number: 352-14-

PY.”   Plaintiff states that “IRI is the flag state administrator for the M/Y’s Picnic’s Flag

state, the Marshall Islands. IRI ensures vessels flagged in the Marshall Islands are in

compliance with its rules by conducting inspections utilizing flag state surveyors and also

deals with the registration of vessels among other things” (DE 89, p. 2). Plaintiff’s

subpoena seeks every document held by IRI relating to the vessel. Defendant argues that

the subpoena is overly broad and burdensome and seeks irrelevant information and moves

to quash the subpoena.

       Fed. R. Civ. P. 45 does not identify irrelevance or overbreadth as reasons for

quashing a subpoena. However, a party does have standing to challenge the relevancy
of documents sought by a non-party subpoena. Auto-Owners Ins. Co. v. Southeast

Floating Docks, Inc., 231 F.R.D. 426, 429 (M.D. Fla. 2005) (treating motion to quash

challenging relevancy as a motion for protective order). The scope of discovery under a

subpoena is the same as the scope of discovery under Rule 26. See, e.g., Chamberlain

v. Farmington Sav. Bank, 2007 WL 2786421, at *1 (D.Conn. Sept. 25, 2007) (“It is well

settled that the scope of discovery under a Rule 45 subpoena is the same as that permitted

under Rule 26.”); Stewart v. Mitchell Transport, 2002 WL 1558210, *at 3 (D.Kan. July 8,

2002) (same); see also Advisory Committee Note to the 1970 Amendment of Rule 45(d)(1)

(the 1970 amendments “make it clear that the scope of discovery through a subpoena is

the same as that applicable to Rule 34 and other discovery rules.”); 9A C. Wright and A.

Miller, Federal Practice and Procedure, § 2459 (2d ed. 1995) (Rule 45 subpoena

incorporates the provisions of Rules 26(b) and 34).

       The Court, therefore, must determine whether the subpoena duces tecum at issue

seeks irrelevant information or is overly broad under the same standards set forth in Rule

26(b) and as applied to Rule 34 requests for production. See, e.g., Barrington v. Mortgage

It, Inc., 2007 WL 4370647, at *5-6 (S.D. Fla. Dec. 10, 2007) (quashing subpoena to

plaintiff’s prior employers on grounds that prior employment records were not relevant to

the claims in the case); Wagner v. Viacost.com, 2007 WL 1879914 (S.D. Fla. June 29,

2007) (applying relevance standard of Rule 26(b) to subpoena duces tecum seeking

employment records from the plaintiff's current employer in deciding such records were not

relevant).




                                            2
       Rule 26(b)(1), Fed. R. Civ. P., provides as follows:

              Scope in General. Unless otherwise limited by court order, the
              scope of discovery is as follows: Parties may obtain discovery
              regarding any nonprivileged matter that is relevant to any
              party’s claim or defense and proportional to the needs of the
              case, considering the importance of the issues at stake in the
              action, the amount in controversy, the parties’ relative access
              to relevant information, the parties’ resources, the importance
              of the discovery in resolving the issues, and whether the
              burden or expense of the proposed discovery outweighs its
              likely benefit. Information within this scope of discovery need
              not be admissible in evidence to be discoverable.

       This is an action for maintenance and cure brought under the Court’s admiralty

jurisdiction. Plaintiff Louis Rafael Hurtado (“Hurtado”) seeks maintenance and cure for

medical and other expenses he incurred when he developed complications from a medical

condition while serving on a vessel owned by Defendant Balerno International Ltd.

(“Balerno”). Balerno denies liability and has raised numerous defenses to the claim,

including that Hurtado concealed that he did not possess a current medical certificate as

required by the Vessel’s Flag State.

       The subpoena, as drafted, is overly broad and seeks documents that are neither

relevant nor proportional to the needs of the case as required by Fed. R. Civ. P. 26(b)(1).

The only relevant documents covered by the subpoena, if any exist, are those that relate

to (1) the requirement that the vessel’s crew have medical certificates and (2) any

documents pertaining to Plaintiff’s medical certificate or lack thereof. Accordingly, it is

hereby




                                            3
       ORDERED AND ADJUDGED that Defendant’s Motion to Quash Subpoena Duces

Tecum Without Deposition [DE 84] is GRANTED.              The Subpoena to International

Registries, Inc., is QUASHED. Plaintiff may serve a subpoena limited to documents that

relate to (1) the requirement that the vessel’s crew have medical certificates and (2) any

documents pertaining to Plaintiff’s medical certificate or lack thereof.

       DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 10th day of

January 2019.




Copies furnished counsel via CM/ECF




                                             4
